t c summary opinion united_states tax_court gregory c and kristine j schick petitioner v commissioner of internal revenue respondent docket no 2078-05s filed date gregory c schick pro_se margaret martin for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined that petitioners are liable for a deficiency in federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether in the context of respondent’s motion for summary_judgment petitioners are liable for the alternative_minimum_tax sometimes referred to as amt for the taxable_year background at the time the petition was filed petitioners resided in concord california petitioners timely filed a form_1040 u s individual_income_tax_return for the taxable_year income_tax return petitioners reported wages of dollar_figure petitioners claimed personal exemptions for themselves some of petitioners’ claimed itemized_deductions on schedule a were as follows state_and_local_income_taxes real_estate_taxes personal_property_taxes dollar_figure big_number on line of form_1040 petitioners reported taxable_income of dollar_figure and on line of form_1040 petitioners reported a tax of dollar_figure petitioners did not report an amt on their income_tax return in the notice_of_deficiency respondent determined that petitioners were liable for an amt of dollar_figure for the taxable_year discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 the commissioner’s determination is presumed correct and generally a taxpayer bears the burden of proving otherwise rule a 290_us_111 sec_55 imposes in addition to all other taxes imposed by subtitle a an amt on noncorporate taxpayers the determination of a noncorporate taxpayer’s amt requires a the burden as to a factual issue relevant to the liability for tax may shift to the commissioner if certain requirements are fulfilled sec_7491 in the present case there is no dispute of fact since we decide this case on the legal issue any issue as to the burden_of_proof is not relevant recomputation of taxable_income leading to a new tax_base or an alternative_minimum_taxable_income sec_55 in making the recomputation and as relevant herein certain but not all itemized_deductions are not allowed nor is the personal_exemption in particular sec_56 states that no itemized_deduction for state and local_taxes shall be allowed in computing alternative_minimum_taxable_income further sec_56 states that no personal exemptions shall be allowed in computing alternative_minimum_taxable_income finally sec_56 states that sec_68 overall_limitation_on_itemized_deductions does not apply therefore decreasing taxable_income by the amount of the sec_68 reduction to itemized_deductions petitioners do not dispute the computation of the amt as determined by respondent petitioners nevertheless contend that the amt is confusing and complex and they are unclear as to why they are liable for the amt which effectively deprives them of the benefit of some itemized_deductions petitioners also make reference to recent proposals by congress to repeal or modify the amt and criticism of the amt by the national_taxpayer_advocate congress established the alternative_minimum_taxable_income as a broad base of income in order to tax taxpayers more closely on their economic_income intending for all taxpayers to pay their fair share of the overall federal_income_tax burden 118_tc_1 the alternative_minimum_tax serves to impose a tax whenever the sum of specified percentages of the excess of alternative_minimum_taxable_income over the applicable exemption_amount exceeds the regular_tax for the taxable_year sec_55 83_tc_742 in huntsberry we held that tax_preferences are a significant but not necessarily an indispensable component of alternative_minimum_taxable_income thus the taxpayers in that case were subject_to the amt although they did not have any_tax preference items see also klaassen v commissioner tcmemo_1998_241 affd without published opinion 182_f3d_932 10th cir we are not unsympathetic to petitioners’ position there have been proposals of some in congress to change the law and further there have been well-intended criticisms by some relating to the unintended effects of the provisions of the amt in 124_tc_165 we stated the unfortunate consequences of the amt in various circumstances have been litigated since shortly after the adoption of the amt in many different contexts literal application of the amt has led to a perceived hardship but challenges based on equity have been uniformly rejected citations omitted however unfair this statute might seem to petitioners the court must apply the law as written as this court noted in 40_tc_436 affd 331_f2d_422 7th cir the proper place for a consideration of petitioner’s complaint is the halls of congress not here based on the foregoing we are satisfied that respondent is entitled to a judgment in his favor as a matter of law and respondent’s motion for summary_judgment will be granted reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order granting respondent’s motion and decision for respondent will be entered
